Citation Nr: 0030094	
Decision Date: 11/17/00    Archive Date: 11/22/00

DOCKET NO.  99-13 950A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151, for tooth damage as a 
result of an appendectomy performed in December 1998 by the 
Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from September 1944 to January 
1947 and from October 1961 to October 1963.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a May 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota, which denied the benefit sought on appeal.  


FINDING OF FACT

There is no medical evidence of record establishing that the 
veteran suffered additional disability, to include tooth 
damage, as a result of an appendectomy performed in December 
1998 by the VA.


CONCLUSION OF LAW

The requirements for compensation under the provisions of 38 
U.S.C.A. § 1151 for tooth damage as a result of an 
appendectomy performed in December 1998 by the VA have not 
been met.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.102, 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he suffers residuals of an injury 
sustained when he underwent an appendectomy at a VA medical 
facility in December 1998. Specifically, he asserts that, a 
portion of a capped tooth fell off as a result of respiratory 
and anesthesia procedures performed during his surgery.  

When a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization or medical or surgical 
treatment, and such injury or aggravation results in 
additional disability to the veteran and is not the result of 
his own willful misconduct, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  See 38 U.S.C.A. § 1151 
(West 1991); 38 C.F.R. § 3.358 (2000).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization or treatment was 
authorized.  See 38 C.F.R. § 3.358(b).

Title 38, U.S.C. § 1151 provides that, where a veteran 
suffers an injury or an aggravation of an injury resulting in 
additional disability by reason of VA hospitalization, or 
medical or surgical treatment, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  Amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply to 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997.  See VAOPGC PREC 40-97, 63 
Fed. Reg. 31263 (1998).  Therefore, as the veteran filed his 
claim in January 1999, the amendments apply to his claim.

The record shows that the veteran was admitted to a VA 
Medical Center in December 1998 with appendicitis and that he 
underwent an appendectomy.  Treatment records are negative 
for any indication that the veteran sustained any type of 
injury to a tooth during the surgery as a result of any 
respiratory and anesthesia procedures performed in connection 
with the surgery.  

In January 1999, the veteran returned to a VA clinic for a 
post-surgical evaluation.  At that time, he reported that his 
front teeth had been damaged during endotracheal intubation 
at the time of his December 1998 surgery.  

During a September 1999 personal hearing at the RO in Fargo, 
North Dakota, the veteran testified that prior to his 
December 1998 surgery, the crowns on his front teeth were 
intact.  He also testified that he did not have any problems 
with his teeth after his surgery while he was recovering in 
the hospital.  He indicated that a crown on one of his front 
teeth chipped off after he returned home from the hospital, 
sometime in early January 1999.  The veteran testified that 
during that time period, he went to see a periodontist to 
have his gums cleaned.  The veteran testified that the 
periodontist was unable to say whether the veteran's crown 
damage was related in any way to his December 1998 surgery.  
At the conclusion of the hearing, the RO requested the 
veteran to submit a medical opinion addressing any causal 
relationship between the December 1998 surgery, the 
associated respiratory and anesthesia procedures and the 
veteran's claimed tooth damage.  At the hearing, the veteran 
submitted a lay statement, signed by two individuals who 
indicated that part of the veteran's front tooth was noted to 
be missing during the end of 1998 and the early part of 1999, 
at which time he was recovering from his appendectomy.

In a November 1999 telephone conversation and a November 1999 
letter, the veteran was advised by the RO that he should 
submit a medical opinion or statement from his local dentist 
or from the VA physician who treated him during his surgery 
regarding any causal relationship between the surgery and his 
tooth damage.  In a November 1999 statement, the veteran 
indicated that he was unable to submit such a statement.

The pertinent medical evidence of record does not reflect 
that the veteran sustained any damage or injury to a tooth at 
the time of his December 1998 surgery.  By the veteran's own 
testimony the problem with his tooth occurred following his 
hospital discharge.  Further, there is no medical evidence of 
record to establish that any VA medical treatment was the 
proximate cause of the veteran's tooth damage/broken crown.  
The only evidence of record suggesting that the veteran 
sustained additional disability as a result of the December 
1998 surgery are his own statements and the statements of two 
friends.  The veteran as well as his friends, are laypersons 
with no medical training and expertise; therefore, their 
statements, alone, do not constitute competent evidence 
linking any additional disability to the veteran's December 
1998 surgery and associated procedures at a VA hospital.  See 
Brewer v. West, 11 Vet. App. 228, 234 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Further, there is no evidence of record to show that the 
veteran suffered any additional disability as the result of 
the VA's carelessness, negligence, lack of proper skill, 
error in judgment or any other instance of fault.  

Accordingly, because the preponderance of the evidence is 
against the veteran's claim for 38 U.S.C.A. § 1151 benefits, 
his claim must be denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990). 


ORDER

Compensation under the provisions of Title 38, United States 
Code, Section 1151, for tooth damage as a result of an 
appendectomy performed in December 1998 by the VA is denied.



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

